Citation Nr: 1009529	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  04-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including paranoid schizophrenia and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The appellant served on active duty from April 1978 to May 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2005, the appellant testified at a video conference 
hearing before the undersigned Veterans Law Judge.  In 
September 2005 and August 2009, the Board remanded the claim 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  It is NOT remanded to the Appeals 
Management Center, in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In 2000, the Superior Court of the Tolland Judicial District 
in Rockville, Connecticut, committed the appellant to the 
jurisdiction of the Psychiatric Security Review Board in 
Hartford, Connecticut.  The basis for the commitment followed 
the appellant being found not guilty by reason of insanity.  
At the time he faced three counts of attempted murder and 16 
counts of manufacturing a bomb.  The appellant resides at the 
Connecticut Valley Hospital in Middleton, Connecticut.  

In support of his claim of entitlement to service connection 
for a psychiatric disorder, the appellant has submitted a 
partial copy of a November 2000 transcript of testimony of a 
Dr. Peter Zeman who stated that based on the history given by 
the claimant, he had been having delusions on one kind or 
another for at least 22 or 23 years.  This record is relevant 
to the appellant's claim because it pertains to whether he 
had psychotic symptomatology during active service.  Twenty-
two years prior to 2000 is 1978.  Hence, a complete copy of 
the records regarding the appellant's commitment by the 
Superior Court in November 2000, to include a complete copy 
of the transcript of the November 2000 testimony of Dr. Peter 
Zeman, needs to be obtained.

The Board acknowledges that it is remanding the case directly 
to the RO instead of the Appeals Management Center.  Given 
the unusual nature of this case, and the prior efforts by the 
Appeals Management Center since 2005, the Board finds that 
record development would best be accomplished by RO 
personnel.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must ask the appellant to 
submit a complete copy of the records 
regarding his commitment by the Superior 
Court in November 2000, to include a 
complete copy of the transcript of the 
November 2000 testimony of Dr. Peter 
Zeman.  If the claimant is unable to do 
so, the RO must contact the Superior Court 
of the Tolland Judicial District in 
Rockville, Connecticut; the Psychiatric 
Security Review Board in Hartford, 
Connecticut; the Connecticut Valley 
Hospital in Middleton, Connecticut; and/or 
any other proper records repository; and 
obtain a complete copy of the records 
regarding the appellant's commitment by 
the Superior Court in November 2000, to 
include a complete copy of the transcript 
of the November 2000 testimony of Dr. 
Peter Zeman.

2.  Thereafter, the RO must readjudicate 
the claim of entitlement to service 
connection for a psychiatric disorder, 
including paranoid schizophrenia and 
depression.  If the benefit is not 
granted, the appellant and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



